Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 10/19/2022. Currently claims 1-3, 5-8, 10-23, and 25-32 are pending in the application.


ELECTION / RESTRICTION


Applicant's election of Group I, claims 1-3, 5-8, 10-23, and 28-30, with traverse, drawn to a process in the reply filed on 10/19/2022 is acknowledged. The traversal is on the ground that the invention groups are interrelated.  The argument is not persuasive and does not particularly dispute the lack of unity of invention based on the fact that the special technical feature is not a special technical feature as it does not make contribution over the prior arts. The applicant’s argument that there is no burden for searching is not well taken as burden is not a factor for restrictions under unity of invention.  In any case, the Examiner maintains that searching both inventions is burdensome. The requirement is still deemed proper and is therefore made FINAL.


Claim Objections

	Claim 20 is objected to because they depend on itself. Appropriate correction is requested.  For the purpose of prosecution, it is assumed that claim 20 depends on claim 19.

Claim 30 is objected as being a duplicate of claim 13.  Applicant is advised that should claim 13 be found allowable, claim 30 will be objected to under 37 CFR 1.75  as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 18, the claim recites the term “a further organic solvent” in line 14.  It is not clear what “a further organic solvent” means. Is it a second organic solvent? Or a further use of the first organic solvent?  Thereby, making the claim indefinite.

Additionally, the term “the solvent” is used in line 23 and 24. It is not clear if the term is referring to the organic solvent (line 19) or a different solvent. Therefore, there is insufficient antecedent basis for this limitation in the claim making it indefinite.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 5-8, 10-17, 19-20, 22-23, and 28-30 are rejected under 35 U.S.C.103 as being obvious over Kalyanaraman et al. (US Patent Application Publication Number 2018/0178413 A1), hereafter, referred to as “Kalyanaraman”, in view of Pai-Paranjape et al. (US Patent Application Publication Number 2020/0048481 A1), hereafter, referred to as “Pai-Paranjape”.

Regarding claim 1, and 16, Kalyanaraman teaches a method for manufacturing an article, and specifically discloses the following: (1) Formation of crystalline polycarbonate (PC): Crystallization of polycarbonate (PC) using a solvent induced crystallization (SINC) method, wherein ground PC (number average particle size 234 microns) is immersed in acetone for about 30 minutes. Thereafter, acetone was removed and the resulting ground PC powder, which became agglomerated, was dried overnight. To break up the agglomerates, the crystallized PC was again milled and the final powder (number average particle size 247 microns) was sieved (number average particle size 41 microns) to obtain a fine powder that could be used in the SLS process. The melting behavior of the crystalline PC polymer powder was measured using DSC, and these results clearly show that the SINC method yields crystalline PC with a Tm of 224 °C. The results also show that at the second heating step to 300 °C, the PC fine powder returned to an amorphous phase, indicated by the presence of Tg of about 142 °C and the absence of Tm. The latter observation confirms that the crystalline polymer will return to the second amorphous polymer at the powder bed fusion step. Any Selective Laser Sintering (SLS) system for making parts from fusible powder, particularly for making parts from fusible crystalline polycarbonate powder, may be used herein. In this embodiment, a thin layer of PC powder may be spread in the sintering chamber. The laser beam follows a computer-controlled pattern corresponding to a cross-sectional slice of the CAD model to selectively fuse powder that has been preheated to slightly below its fusing temperature. After sintering a layer of powder, the powder bed piston is lowered by predetermined increments (typically 100 µm) and another layer of powder is spread by rollers over the previously sintered layer. The process is then repeated as the laser melts and fuses each successive layer to the previous layer until the entire part is completed (Example 1); 

Kalyanaraman also teaches in (2) Example 2-Formation of Crystalline Polyetherimide (PEI): Polyetherimide is manufactured from a condensation reaction between aromatic dianhydride and aromatic diamine. Specifically, equimolar amounts of bisphenol A dianhydride and p-phenylene diamine are reacted in ortho-dichlorobenzene solvent and the resulting polyetherimide polymer is precipitated from the solvent. The precipitated polymer powder is filtered and dried to remove the solvent. The powder was easily crushed and mechanically milled to form a powder of 15 µm average particle size. The powder exhibited crystallinity. In the first heating cycle, an exotherm around 275.25 °C is seen, which is attributed to the melting point. This first heating cycle did not show any glass transition temperature. In the second heating cycle, the glass transition temperature (Tg) was clearly observed around 225.68 °C. There is no evidence about the melting point in the second heating cycle, indicating that after melting the polymer, the polymer is transformed from crystalline to a second amorphous polymer (description of Example 2). Therefore, it can be seen that Examples 1-2 disclose that the polycarbonate PC powder obtained by solvent induced crystallization of amorphous polycarbonate PC or crystalline polyetherimide PEI can be processed by selective laser sintering (i.e. the underlying concept of electromagnetic radiation) to form desired parts, i.e. three-dimensional objects.  


Kalyanaraman also explicitly teaches a process comprising converting an amorphous polymer to an at least partially crystalline polymer powder composition and powder bed melting the at least partially crystalline polymer powder composition to form a three-dimensional article (para. [0006]). The method may have one or more of the following advantages. For example, due to having crystalline polymeric material in the powder bed, the process can exhibit a well-defined melting point and excellent melting behavior, resulting in excellent dimensional control and feature resolution in the produced article. In addition, the crystalline nature of the polymeric material allows for ease of processing. Furthermore, the use of these crystalline polymeric materials also results in a reduction of the required melting energy compared to the melting of corresponding amorphous polymeric materials. Moreover, since after melting in the powder bed, these crystalline polymeric materials return to an amorphous form, they have lower shrinkage behavior and thus require less cooling time (para. [0006]). This results in a low probability of producing an article with warpage. Therefore, Kalyanaraman also teaches an improved process for producing a three-dimensional object by selective layer-by-layer solidification with better dimensional stability as also explained by the instant application, the object having substantially amorphous or completely amorphous regions. 

But Kalyanaraman fails to explicitly teach that the powdery material has a specific melting enthalpy of at least 1 J/g. However, Pai-Paranjape teaches in Fig. 1, a partially crystalline polycarbonate having a crystallinity of about 25% may exhibit a DSC thermogram as presented in the figure, where a fully crystalline PC has a heat of fusion ([Symbol font/0x44]Hf°) of about 109 Joules per gram (J/g) and an observed [Symbol font/0x44]Hf of about 27 J/g (DSC measured) Xc(T) = ([Symbol font/0x44]Hf) /([Symbol font/0x44]Hf°) =27/109 =24.8%, or about 25% crystallinity, thereby showing the powdery polycarbonate having a specific melting enthalpy of at least 1 J/g.  Additionally, the powder preparation method disclosed by Kalyanaraman is similar to the powder preparation method described in the instant specification.  Therefore, it would have been obvious to a person or ordinary skill in the art that the PC or PEI powder disclosed by Kalyanaraman would have similar characteristics of having a specific melting enthalpy of at least 1 J/g.


Regarding claim 2, and 29 Kalyanaraman teaches powdery material comprises at least one of polymers selected from the group consisting of polyetherimides, polycarbonates, polyphenylene sulfones, polyphenylene oxides, polyethersulfones, acrylonitrile-butadiene-styrene copolymers (ABS), acrylonitrile-styrene-acrylate copolymers (ASA), polyvinyl chloride, polyacrylates, polyesters, polyamides, polyaryletherketones, polyethers, polyurethanes, polyimides, polyamidimides, polysiloxanes, polyolefins and copolymers which comprise at least two different repeating units of the abovementioned polymers, and/or at least one polyblend based on the abovementioned polymers and/or copolymers by teaching to use polycarbonate (example 1) and polyetherimides (example 2). Kalyanaraman also teaches combination, which is inclusive of blends, mixtures, alloys, reaction products, and the like (para. [0087]).  Additionally, it would have been obvious to a person of ordinary skill in the art to envision making three-dimensional objects using a mixture of polymers such as polycarbonates and polyetherimides, because it is common practice in the art to make three-dimensional objects using a variety of polymers, co-polymers and blend thereof.

Regarding claim 3, Kalyanaraman teaches the powdery material is preheated before being solidified by exposure to electromagnetic radiation by teaching that a laser beam traces the computer-controlled pattern, corresponding to the cross-section slice of the CAD
model, to melt the powders selectively which has been preheated to slightly below its melting temperature (para. [0046]). Additionally, the specific extent of preheating would be a matter of optimization during the regular experimentation.

Regarding claim 5, Kalyanaraman teaches that the powder was friable and was mechanically ground to form 15 µm mean particle size powder (equivalent to d50 value).

Regarding claim 6, Kalyanaraman teaches powdery material comprises of polyetherimides (example 2). Additionally, it would have been obvious to a person of ordinary skill in the art to envision making three-dimensional objects using a mixture of polymers such as polycarbonates and polyetherimides, because it is common practice in the art to make three-dimensional objects using a variety of polymers, co-polymers and blend thereof. Moreover, Kalyanaraman also teaches blends of polymers by teaching "Combination" is inclusive of blends, mixtures, alloys, reaction products, and the like (para. [0087]). Regarding the specific range of at least 1% and/or at most 90%, it would be a matter of optimization during the regular experimentation to optimize the ingredient in order to achieve desired property of the object.

Regarding claims 7-8, 10-13, and 30, Kalyanaraman teaches the use of commercially available ULTEM as ingredient of the powdery material. The instant application recites the use of "Ultem® 1000 series", "Ultem® 5000 series" and "Ultem® 6000 series" (para. [0005], [0051], [0053], [0056], [0123], [0180], [0183], [0216], [0222]), “Ultem® AUT230”, “Ultem® AUT210” (para. [0058]), Ultem® CRS5001 (para. [0226]) that lead to the claimed structures. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, based on the teaching Kalyanaraman to use Ultem® ingredients to select polymer powders as defined in in claims 7-8, and 10-13, for the preparation of three-dimensional objects.  It would also have been obvious to any ordinary artisan that the kind or/amount or/size or/and morphology or the like of the constituent powders of the article and the processing process is optimized during regular experimentation according to the performance requirements or the like of the article.

Regarding claim 14, Pai-Paranjape teaches in Fig. 1, a partially crystalline polycarbonate having a crystallinity of about 25% may exhibit a DSC thermogram as presented in the figure, where a fully crystalline PC has a heat of fusion ([Symbol font/0x44]Hf°) of about 109 Joules per gram (J/g) and an observed [Symbol font/0x44]Hf of about 27 J/g (DSC measured) for the polycarbonate powder, which meets the claimed requirement.

Regarding claim 15, Kalyanaraman teaches that the powdery material additionally comprises an additive, selected from the group consisting of polysiloxanes, heat stabilizers, oxidation stabilizers, UV stabilizers, fillers, reinforcing fibers, flame retardants, coloring agents, IR absorbers, and flow additives, and mixtures thereof by teaching polycarbonate or polyetherimide powders mentioned above, the powder composition can contain a colorant or a process aid or other additives (para. [0049]).

Regarding claim 17, Kalyanaraman wherein the three-dimensional object is produced to have an xy-shrinkage factor during its solidification of at most 2%, by teaching that the crystalline polymeric materials revert back to an amorphous form after melting in the powder bed, thus having less shrinkage behavior, and less cooling time (para. [0006]). The specific extent of shrinkage would be a matter of optimization during the regular experimentation.

Regarding claim 19, Kalyanaraman teaches the crystallizing a particulate polymer material comprising at least one polymer, which is obtainable from its melt only in substantially amorphous form, by contacting the particulate polymer material in an organic nonsolvent
or partial solvent to swell the polymer, wherein the contacting is carried out with stirring for a sufficient time that the polymer material is crystallized, followed by separation of the non-solvent or partial solvent and subsequently drying, and followed by grinding for reducing the primary particle size, by teaching that Polycarbonate (PC) was made crystalline using the solvent induced crystallization (SINC) method in which ground PC (number average particle size 234 microns) was immersed in acetone for about 30 minutes. After this, the acetone was removed and the resulting ground PC powder, which becomes agglomerated, was dried overnight. In order to break up the agglomerates, the crystallized PC was ground yet another time and the final powder (number average particle size of 247 microns) was sieved (number average particle size 41 microns) in order to get fine powder that can be used in an SLS process (para. [0060]).

Regarding claims 20, 22-23, and 28, Kalyanaraman and Pai-Paranjape together teach a method for producing a three-dimensional object by selectively solidifying a powder material layer by layer at the points corresponding to the cross-section of the object in each layer by means of the action of electromagnetic radiation. It would have been obvious to adopt the micro-granulation (as claimed in claim 20) or spinning, stretching, and comminution of the fibers formed from a melt (as claimed in claim 22, and 28), as these are common techniques used in the industry to form powdery material from polymer melts.  Additionally, it would also have been obvious to any ordinary artisan to use a tempering treatment (as claimed in claim 23) before subjecting it to the production of three-dimensional object, because it is also a common technique used in the industry as a pre-treatment process.

Claim 18, and 21 is rejected under 35 U.S.C.103 as being obvious over Kalyanaraman et al. (US Patent Application Publication Number 2018/0178413 A1), in view of Pai-Paranjape et al. (US Patent Application Publication Number 2020/0048481 A1), in view of Leenders (US Patent Application Publication Number 2018/0244863 A1), hereafter, referred to as “Leenders”.

Regarding claim 18, Kalyanaraman and Pai-Paranjape together teach a method for producing a three-dimensional object by selectively solidifying a powder material layer by layer at the points corresponding to the cross-section of the object in each layer by means of the action of electromagnetic radiation. But Kalyanaraman and Pai-Paranjape fail to explicitly teach any of the process I, II, or III to generate the powdery material.  However, Leenders teaches a process to form the powdery material by using a process similar to claimed process II .  Leenders teaches a process, wherin in a glass beaker, 20 wt % polycarbonate was dissolved in dichloromethane (DCM) at room temperature. An amount of 200 grams (g) of the dissolved polycarbonate was transferred into a glass separatory funnel with tap and the polycarbonate solution was gradually added (-10 minutes) to a glass beaker filled with 400 ml of acetone with constant stirring at 6000 rpm using a Silverson L5M homogenizer. Once all of the polycarbonate solution was combined with the acetone, the final mixture was stirred for an additional minute and then the powder was left for a period of 30 minutes to settle down. The acetone and dichloromethane were decanted and the wet powder was dried in an oven at 100 °C for 2 hours.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Leenders, and substitute the solvent induced crystallization (SINC) method (not so detailed) with the Leenders process, because the detailed process would make it possible to obtain predictable results (KSR Rationale B, MPEP 2143).

Regarding claim 21, Leenders teaches a process, wherein the powder obtained by the process was made up of -93% particles having an average size of less than 150 μm in diameter (i.e. D93 of less than 150 μm). The crystallinity of the polycarbonate powder was 27.4% (para. [0058]). The powder was formed directly without any intermediate products being formed.


Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742